Citation Nr: 0505447	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
20 percent, for diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to special monthly compensation based on loss 
of use of a creative organ. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA), Columbia, South Carolina 
Regional Office (RO).  This determination granted the veteran 
service connection for diabetes mellitus associated with 
herbicide exposure and rated this disorder as 20 percent 
disabling.  This determination, in pertinent part, also 
denied the veteran service connection for peripheral vascular 
disease as secondary to service-connected diabetes mellitus, 
service connection for hypertension, and entitlement to 
special monthly compensation based on loss of use of a 
creative organ.

The issues of service connection for peripheral vascular 
disease as secondary to service-connected diabetes mellitus 
and service connection for hypertension are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires diet 
restrictions and insulin therapy, but there is no indication 
of related regulation of activities.

2.  Service connection is in effect for erectile dysfunction 
rated as non-compensable.

3.  The current medical evidence does not show the presence 
of a testicular abnormality or sterility.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7913 
(2004).

2.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met. 38 
U.S.C.A. §§ 1114(k), (West 2002); 38 C.F.R. § 3.350(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a November 2002 statement 
of the case and a supplemental statements of the case dated 
in July 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in a July 2002 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the July 2002 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran was hospitalized at the Providence Hospital in 
February 1993 for cardiac like symptoms and noted on 
discharge to have a diagnosis of mild new-onset diabetes. 

VA outpatient treatment records compiled between March 1995 
and July 1996, note that the veteran suffers from diabetes 
mellitus.  In March 1996 the veteran presented seeking a diet 
for both conditions.  In an ambulatory care note dated in 
April 1996 it was noted that the veteran medical problems 
included diabetes and degenerative joint disease of the spine 
since 1994.  A physical examination of the veteran on this 
occasion noted that the veteran was neurologically intact 
except for decreased tactile sensation in a stocking glove 
distribution.  There was negative Tinnel's sign at both 
cubital tunnels as well as carpal tunnels.  There was an 
absence of the right dorsalis pedis and posterior tibial 
pulses 

On his initial VA examination in October 1996, the veteran 
informed his examiner that he has had diabetes for two to 
three years and was on an oral agent.  He also reported 
vascular insufficiency of the right leg.  On physical 
examination, a pulse was not palpated in his right lower leg.  
There was subjective decreased sensation in both hands and 
both feet.  Adult onset diabetes and history of vascular 
insufficiency and claudication of the right leg were the 
pertinent diagnoses.

Medical records received from the Social Security 
Administration in January 1997 include a report of an 
examination provided to the veteran by a private physician in 
January 1997.  On this examination the veteran reported that 
he has been a diabetic to his knowledge for about three 
years.  He reported taken an 1800-calorie ADA diet and not 
having taken any medication for about ninety days.  He said 
that he usually takes glipizide 10 mg daily.  On physical 
examination, the extremities showed bilaterally equal 
pulsations.  There was no edema, varicosities, claudication, 
deformity but he did have some muscle wasting in the right 
hand.  Neurological examination showed bilaterally equal 
reflexes without any neurological deficit.  There were no 
sensory, gait or speech disturbances.

The veteran was hospitalized by VA beginning in August 1998 
with chronic severe PTSD.  He was admitted to a 10-week SIPU 
program in a state of exacerbation of symptoms and stress 
with failure to cope for symptomatic treatments, trauma 
processing and other rehabilitation therapies and counseling.  
Arterial flow studies showed significant peripheral vascular 
disease of the lower extreimities.  peripheral vascular 
disease.  The veteran's examiner observed that the veteran's 
diabetes appeared to be in good control on insulin and diet.  
At discharge in October 1998 the veteran PTSD symptoms were 
noted to persist and fluctuate.  He was noted to have an 
1800-calorie ADA diet.  He was to avoid strenuous physical 
activity and prolonged walking.  His medications included 
Glipizide 10 mg p.o. daily in the a.m.; insulin INH human, 15 
units in the p.m. and Metformin 850 mg po b.i.d.  The 
diagnoses included history of peripheral vascular disease, 
peripheral neuropathy, fibromyalgia, insulin dependent 
diabetes mellitus, transient ischemic attacks, history of 
angioplasty, history of degenerative disc disease, carpal 
tunnel syndrome, and history of angina pectoris, stable.

The veteran was afforded multiple VA examinations in November 
2001 in connection with his current claim.  Following an 
arteries, vein, and miscellaneous examination, the diagnoses 
included diabetes mellitus, and erectile dysfunction were the 
pertinent diagnoses.  

On diabetes mellitus examination in November 2001, the 
veteran reported that he was diagnosed with diabetes mellitus 
in 1992.  He said that since that time, it has been very 
difficult to control and he had many complications related to 
it.  The examiner noted that currently the veteran takes 
metformin 1000 mg po bi, pioglitazone 30 mg po qd, glipizide 
10 mg po qd, along with a sliding scale NPH insulin.  The 
veteran stated that with this lately his fasting blood sugar 
has been under good control and was within the range of 140. 
The veteran also complained of erectile dysfunction with 
difficulty obtaining and sustaining an erection.  He said 
that he is only occasionally able to ejaculate and that, if 
he does, he immediately loses his erection.  He said that he 
has also been prescribed a penile pump but that, because of 
his peripheral neuropathy, he is unable to use the mechanism.  
The examiner observed that the veteran has hypertension, high 
cholesterol, diabetes, and is a cigarette smoker.  He noted 
that all of these factors would contribute to erectile 
dysfunction, peripheral vascular disease, and problems with 
TIAs (transient ischemic attacks).  On examination, there 
were no gross diabetic sores or ulcers.  Fundoscopic exam was 
grossly normal.  The diagnoses include diabetes mellitus and 
erectile dysfunction due to diabetes mellitus.

A VA examination of the genitor-urinary system was conducted 
in November 2001.  At that time the veteran complained of 
erectile dysfunction.  He reported that for the prior three 
years he has been able to get an erection, have intercourse 
and ejaculate.  When he got an erection, it only lasted a few 
minutes.  He was only able to obtain an erection with 
alprostadil urethra depositories.  He stated that he was only 
able to ejaculate occasionally and, if he did, he immediately 
lost the erection.  A penile pump had been prescribed but he 
was unable to use it because of peripheral neuropathy.  The 
assessments include diabetes mellitus; erectile dysfunction 
due to diabetes mellitus, hypertension, cigarette smoking, 
and hypercholesterolemia; and peripheral vascular disease due 
to hypertension, cigarette smoking, diabetes mellitus, and 
high cholesterol. 

In a November 2001 addendum to the veteran's diabetes 
mellitus examination, the veteran's examiner noted that a 
review of the veteran's records showed that in February 1999 
the veteran's testosterone was measured and found to be low 
although he noted a repeat measurement in June 1999 was 
normal.  He stated that this simply means that it is possible 
(although unlikely) that the veteran's impotency is due to a 
low testosterone level.  He added more likely it is that his 
impotency is related to multiple factors as outlined in his 
November 2001 examination report.

On VA eye examination in December 2001, the examiner found no 
evidence of background diabetic retinopathy in either eye.

Service connection for diabetes mellitus, rated 20 percent 
disabling was established by an RO rating action dated in 
January 2002.  This determination also granted the veteran 
service connection for erectile dysfunction as well as 
peripheral neuropathy of both lower extremities.     

VA outpatient treatment records compiled between October 2001 
and November 2003 have been received and associated with the 
veteran's claims file.  These show evaluation and treatment 
for various disabilities, to diabetes mellitus.  He was 
provided information on the benefits of regular exercise, 
nutrition, and food-drug interactions.  Progress notes show 
that he participated in weekly PTSD group sessions.  His 
hypertension was noted to be controlled in October 2001.  A 
June 2003 urology consultation shows that the veteran has 
been prescribed Viagra 50 mg and was noted to have partial 
result.  His dosage was increased to 100 mg.  

On a VA arteries, veins, and miscellaneous examination in 
December 2003, it was noted that the veteran has established 
diabetes under fairly good control with medications to 
include insulin NPF twice a day.  It was further noted that 
the veteran has a history of peripheral vascular disease and 
used a cane secondary to this disorder.  Following 
examination, diabetes mellitus and peripheral vascular 
disease were diagnosed.  The examiner noted that the veteran 
was on dietary restrictions to include a 1,800-calorie ADA 
diet for his diabetes.  She further stated that the veteran 
has vascular disease of the lower extremities and it was 
likely related to his metabolic syndrome, which includes his 
diabetes, peripheral vascular disease, and hyperlipidemia.  
Lastly, she stated that the veteran described erectile 
dysfunction and inability to have intercourse, which was 
likely related to his neuropathy, as well as peripheral 
vascular disease, all connected with his diabetes and 
peripheral vascular disease which are inclusive in his 
metabolic syndrome.

On a VA genitourinary examination, the veteran reported 
erectile dysfunction secondary to his diabetes.  It was noted 
that a VA physician followed him for this problem.  The 
veteran reported that he is able to have intercourse "once 
in a while" with the use of Viagra.  He stated that Viagra 
works approximately 50 percent of the time that he uses it.  
Examination revealed normal male anatomy with no testicular 
masses or hernias noted.  The prostate was within normal 
limits without any nodularity.  The diagnostic assessment was 
history of erectile dysfunction with the ability to have 
intercourse approximately 50 percent of the time.

In a February 2004 addendum, the veteran's arteries, veins, 
and miscellaneous examiner further opined that the veteran's 
peripheral vascular disease of his lower extremities was 
likely related to his metabolic syndrome. The examiner stated 
that metabolic syndrome is defined as a spectrum to include 
diabetes, peripheral vascular disease, hyperlipidemia, and 
hypertension.  She added, because of this it was her belief 
that the veteran's peripheral vascular disease and lower 
extremity problems are related to his metabolic syndrome. 

When the veteran was examined by VA in May 2004 for his 
peripheral neuropathy, it was noted as a diagnostic 
impression that that in addition to diabetic peripheral 
neuropathy, the veteran also in the opinion of his examiner 
had an element of peripheral vascular disease responsible for 
pain along his calves. 

Analysis

Increase Evaluation for Diabetes Mellitus

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The RO has evaluated the veteran's diabetes mellitus at the 
20 percent rate under 38 C.F.R. § 4.119, Diagnostic Code 
7913. Under this section, a 20 percent evaluation is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.

In this case, the evidence shows that the veteran regularly 
takes insulin for his diabetes mellitus and an 1800-calorie 
ADA diet. There is, however, no indication that the veteran's 
diabetes mellitus requires any particular regulation of 
activities. The veteran at his VA hospital discharge in 
October 1998 was advised to avoid strenuous physical 
activities and prolonged walking.  However, there s no 
indication that such advice was related to his service 
connecte diabetes rather than non-service connected 
disabilities.  At that time it was noted that the veteran's 
diabetes was under good control on insulin and diet during 
this hospitalization.  Also, subsequent VA clinical records 
show that the veteran has been encouraged to exercise by 
clinicians involved in his diabetic treatment.  Furthermore, 
the recent VA examination listed as the only restriction the 
1800-calorie ADA diet.  The Board finds that the criteria for 
a rating in excess of 20 percent for the diabetes mellitus 
have not been met.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, and this claim 
must be denied.  

38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC for Loss of Use of a Creative Organ

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  Loss of use of one testicle 
will be established when examination by a board finds that: 
(a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of appeared normal 
testicle, or (b) the diameters of the affected testicles are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absences of spermatozoa. 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(1)(i).

Service connection is in effect for erectile dysfunction 
rated as non-compensable. The Board observes that neither 
erectile dysfunction nor impotence is covered under 38 C.F.R. 
§§ 3.350, and 3.350(a)(1), as it pertains to the loss of 
"creative" ability by service-connected veterans.  In this 
case, competent medical evidence has not been presented that 
shows that the "creative" portion of the veteran's 
genitourinary functioning, that is his ability to produce 
spermatozoa has been lost.  The current medical evidence does 
not show any abnormality of the testicles or sterility.  
Additionally, during the December 2003 VA examination the 
veteran reported that he was able to take Viagra and that the 
Viagra worked approximately 50 percent of the time.  

Accordingly, the Board concludes that the criteria for 
special monthly compensation based on the loss of use of a 
creative organ have not been met.


ORDER

A higher initial evaluation, in excess of 20 percent, for 
diabetes mellitus is denied.

Special monthly compensation based on loss of use of a 
creative organ is denied. 


REMAND

In December 2003 and in February 2004 a VA examiner indicated 
that the veteran's peripheral vascular disease of his lower 
extremities and hypertension was likely related to his 
metabolic syndrome, a non-service connected disorder.  
However, the examiner did no render an opinion as to whether 
the diabetes mellitus was aggravating the peripheral vascular 
disease of his lower extremities.  Also, the Board finds that 
a VA opinion should be obtained relative to any relationship 
between the service connected PTSD and the veteran's 
hypertension.

The United States Court of Appeals for Veteran Claims has 
held that secondary service connection may also be 
established when there is aggravation of a veteran's non- 
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  As such additional development is 
required.

Accordingly, the case is REMANDED for the following:

1.  The RO is requested to forward the 
claims folder to the VA examiner who 
conducted the VA examination of the 
arteries and veins in December 2003 and 
provided an addendum on February 11, 2004 
for a second addendum (if unavailable to 
another VA vascular specialist).  Request 
the examiner to again review the records 
and to render an opinion as to whether it 
is as likely as not that the service 
connected diabetes results in chronic 
aggravation the peripheral vascular 
disease.  If the examiner requires an 
additional examination it should be 
conducted.  The rational for any opinion 
expressed should be included in the 
report.  

2.  The RO is requested to schedule the 
veteran for a VA examination by a 
cardiologist in order to determine the 
severity and etiology of the veteran's 
hypertension.  The claims folder is to be 
made available to the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
performed.  Following the examination the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the service connected PTSD 
caused or aggravates the veteran's 
cardiovascular disorder?  If no, whether 
it is as likely as not that the service 
connected diabetes aggravates the 
cardiovascular disorder?  The rational 
for any opinion expressed should be 
included in the report.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
peripheral vascular disease and 
hypertension.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


